Citation Nr: 1550298	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran's request for waiver of recovery of an overpayment of education benefits in the amount of $1,358.90 was timely submitted.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to February 2007.  This matter is before the Board on appeal from an August 2013 decision of the Committee on Waivers and Compromises (Committee) at the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), denying the Veteran's request for a waiver of the $1,358.90 debt previously established by a December 2012 determination of the Debt Management Center at the same RO; the debt arose from overpayment of education benefits.  The Veteran's claims file is now in the jurisdiction of the RO in Buffalo, New York.


FINDINGS OF FACT

1.  On December 5, 2012, the Veteran was notified that he had an outstanding debt in the amount of $1,358.90 resulting from an overpayment of VA education benefits; notification of the indebtedness was sent to his correct address of record; he was advised that he could seek a waiver of the overpayment and of his procedural and appellate rights.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by the RO in July 2013.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of education benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  Additionally, the disposition of this case is based on the operation of law.  The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Nevertheless, it is notable that the February 2014 statement of the case explained the relevant law and the reasons why the Veteran's waiver request was denied.

Legal Criteria, Factual Background, and Analysis

VA law provides that requests for waiver of an indebtedness shall be considered if made within 180 days following the date of a notice of indebtedness, but that the 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q).  The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, in October 2012 the Buffalo RO notified the Veteran that it had learned of changes in the Veteran's enrollment at the pertinent educational institution associated with his entitlement to education benefits under the Post-9/11 GI Bill.  The October 2012 letter notified the Veteran that due to the changes, "we have paid more than you were due," and that the "Debt Management Center will send you information about the amount of the debt, how to repay it, and your rights regarding your debt."  Correspondence from the Debt Management Center dated in December 5, 2012 notified the Veteran that the amount of the overpayment of VA education benefits expected to be repaid by the Veteran was $1,358.90.  He was also provided notice of his right to dispute the debt and to request waiver of recovery of the debt.  The December 2012 notice stated "You have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing.  Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  There is no indication that the mailing of this notice was irregular or otherwise incomplete.  The debt notification letter was sent to the Veteran's correct address of record and it was not returned by the postal authorities as undeliverable.

The RO and the Committee has indicated that a request from the Veteran for waiver of the overpayment debt was received in July 2013.  The Committee cited the July 2013 waiver request in its August 2013 decision denying the waiver.  The Veteran does not contend that he submitted a request for waiver prior to July 2013 concerning the debt established in the December 2012 Debt Management Center determination.  The Veteran's September 2013 notice of disagreement expresses that "At the time that I have found that I had a debt, I was unaware of the amount of time that I had left in order to file for a debt waiver."  The Veteran's statement on his March 2014 substantive appeal states: "I did not receive information about any kind of waiver of indebt[ed]ness until a month after the 180 days were already done and over with.  Therefore the waiver was not filed on time."  In his statements, the Veteran has acknowledged that his request for waiver of this debt was filed untimely, but tries to explain that the untimely filing was due to his allegedly not having received "information about any kind of waiver of indebtedness until a month after the 180 days...."  As the Veteran does not contend that he filed any request for waiver of the pertinent debt (that referenced in the December 2012 Debt Management Center determination) prior to July 2013, the Board finds no reason to question the Agency of Original Jurisdiction's notation of receipt of the waiver request in July 2013.

In August 2013, the Committee denied the Veteran's request for waiver of recovery of the overpayment, finding that it was not timely inasmuch as the July 2013 waiver request was made more than 180 days after the December 2012 VA correspondence that notified him of the overpayment of VA education benefits.

There is no evidence of a delay in the Veteran's receipt of the notification of indebtedness beyond the time customarily required for mailing due to VA or postal authority error or due to other circumstances beyond his control.  The Veteran's September 2013 notice of disagreement argues that he was "unaware of the amount of time that I had left to file for a debt waiver" when he first received notice, and his March 2014 substantive appeal alleges that he received no "information about any kind of waiver of indebt[ed]ness until a month after the 180 days were already done...."  These arguments do not account for the contrary and clearly documented fact that notice of the debt and waiver-request rights was issued to the Veteran at his correct address of record on December 5, 2012.  The Veteran has not identified the occurrence any pertinent error or circumstances beyond his control that would have resulted in the alleged delay of approximately 7 months in receiving the notification issued in December 2012.

Moreover, the Board observes that this is not the first time that the Veteran has made an untimely request for waiver of a debt to VA and been notified of the 180 day time limit.  The Veteran has previously incurred overpayment debts to VA, including as documented in March 2011 letters to the Veteran from the Debt Management Center that also included notice of waiver rights.  In connection with one prior instance of overpayment debt, the Veteran requested a waiver of such debt and was notified in a November 2011 determination by the Committee that his October 2011 request for waiver was untimely because "application for waiver must be made within 180 days from the date of notification of the indebtedness."  This history of a prior proceeding in which the Veteran was notified that he filed an untimely request for waiver of indebtedness with specific citation of the 180 day limit contradicts the Veteran's more recent contentions that he was unaware of the pertinent timeliness requirements.

To the extent that the Veteran's statements otherwise suggest that the untimeliness of his waiver request in this case was due to incomplete information or advice provided to him from other sources, such arguments do not present a situation that would have extended the 180-day time limit, and the Veteran has not shown that he did not have notice of the details of his rights to request a waiver.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's argument that she was prevented from filing a timely claim because of advice from a local veterans' service office); see also Townsend v. Brown, 9 Vet. App. 258, 260 (1996) (finding that a Notice of Appeal to the Court was untimely and that it was irrelevant that the appellant had relied on advice from a local veterans service office regarding the time limit for filing a Notice of Appeal).

Thus, the Board finds that the Veteran received proper notification of the overpayment indebtedness and his right to request a waiver of recovery of the debt at his address of record; that the 180-day time limit to request waiver was triggered on December 5, 2012; and that, hence, his ultimate request for waiver in July 2013 was not timely filed.  The record shows no correspondence from the Veteran that can be construed as a request for waiver within the 180 days after the debt notification letter.

The Board notes that the Veteran's statements in the September 2013 notice of disagreement and the March 2014 substantive appeal argue that "[t]he debt was under the school's fault," "I shouldn't be held responsible for paying the debt back," "[t]he school[']s VA Rep informed me that it was their job to get the VA on the same page in regards to the change in status," and "I also did not know that it was my responsibility to contact the VA to report something like that."  The Board has considered whether these statements could be liberally construed as disputing the validity of the debt.  (Possibly resulting in a situation in which VA may have improperly decided the question of timeliness of the Veteran's waiver request if it needed to consider the question of the debt's validity and there is no time limit for disputing the whether the debt was properly created.  See 38 C.F.R. § 1.911(c).)  However, even a liberal construction of the Veteran's statements in support of his claim does not support that he contested the validity of the debt's creation.  He has not alleged that the amount of the debt is incorrect, that his entitlement to the underlying education benefits did not change as determined by the RO and Committee, that VA was solely responsible for creating the overpayment, or any other argument related to proper creation of the debt.  His statements speak directly to the elements under the standard of equity and good conscience used to determine whether a waiver of overpayment is appropriate.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  Specifically, these statements address the fault of the debtor and the balancing of faults required in determining whether recovery of the overpayment would be against equity and good conscience.  Id.  Hence, his statements, even when liberally construed, do not argue that the creation of the debt was improper.  It has not been inappropriate to address the question of timeliness of the waiver request as the debt's validity has not been raised as an issue that needed to be adjudicated.

The facts shown in this case are against a finding that there was a delay in receipt of the notification of indebtedness or that the Veteran submitted a waiver request 180 days from December 5, 2012; hence, the claim must be denied.

 

ORDER
 
The appeal to establish that a request for waiver of recovery of an overpayment of VA education benefits was timely submitted is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


